DETAIL ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to Applicant’s arguments, filed on 06/10/2021.
Response to Amendment
Applicant’s arguments with respect to claim(s) 1-16 have been considered but are moot because the new ground of rejection does not rely on the new collective references being applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5. 	Claims 1, 3-7 are rejected under 35 U.S.C 103 as being unpatentable over Lee (US Pub 2015/0311700), in view of Huang et al. (“Huang”, US Pub 2020/0083704).
Regarding claim 1, Lee teaches (Fig. 3, Para 12-16 and 23-27) an operating circuit (IC 10) coupled between an input/output pad (311) and a ground terminal (ground) and comprising: a core circuit (310, MN4, MP3);
a first N-type transistor (MN1) determining whether to turn a path between the core circuit (310, MN4, MP3) and the ground terminal (ground) on or off according to a voltage level of a specific node (Vc- controlled signal Vc is controlled by control circuit 303, where 303 receives signal ESD event signal of 311 using the detection circuit 304 and core circuit ‘310, MN4, MP3’); an electrostatic discharge (ESD) protection circuit (304, 303, D1, D2) coupled between the input/output pad (311) and the core circuit (310, MN4, MP3) to prevent an ESD current (para 23-27) from passing through the core circuit (310, MNP, MP3) and comprising: a detection circuit (304) determining Na) according to the detection of the ESD event at the input/output pad (311); and a releasing element (302) providing a release path (Nb) according to the first detection signal (Na) to release the ESD current; and a control circuit (303) controlling the voltage level of the specific circuit (Vc- controlled signal Vc is controlled by control circuit 303, where 303 receives signal ESD event signal of 311 using the detection circuit 304 and core circuit ‘310, MN4, MP3’) according to the first detection signal (Na that is passed thru 302 and based on the switching operation, passed down signal Nb). 
	However, Lee fails to teach wherein in response to the ESD event occurring at the input/output pad, the first N-tvpe transistor is turned off to open the path between the core circuit and the ground terminal such that the core circuit does not electrically couple to the ground terminal.
However, Huang teaches (Fig. 7, para 33-35) wherein in response to the ESD event (abstract, para 35) occurring at the input/output pad (Pad VDD), the first N-tvpe transistor (712) is turned off to open the path (para 35) between the core circuit (70) and the ground terminal (GND) such that the core circuit (70) does not electrically couple (para 35) to the ground terminal (GND).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claiming invention was made to have modified Lee’s operating circuit to include the use of N-type transistor to electrically decouple between core and ground, in response to the ESD event, as disclosed by Huang, as doing so would have provided an improved electrostatic discharge protection circuit, as taught by Huang (para 1-2 and abstract).
Regarding claim 3, Lee teaches (Fig. 3, Para 12-16 and 23-27) in response to the ESD event occurring at the input/output pad (311), the first N-type transistor (MN1) is turned off to open the path between the core circuit (310, MN4, MP3) and the ground terminal (ground).
Regarding claim 4, Lee teaches (Fig. 3, Para 12-16 and 23-27) the detection circuit (304) further generates a second detection signal (Nb) which is the opposite of the first detection signal (Na).
Regarding claim 5, Lee teaches (Fig. 3, Para 12-16 and 23-27) the control circuit (303) comprises: a first transistor (MN2) setting the voltage level of the specific node (Vc- controlled signal Vc is controlled by control circuit 303, where 303 receives signal ESD event signal of 311 using the detection circuit 304 and core circuit ‘310, 
Regarding claim 6, Lee teaches (Fig. 3, Para 12-16 and 23-27) the first transistor (MN2) sets the voltage level of the specific node (Vc) to be equal to a ground level (ground) according to the first detection signal. (Na)
Regarding claim 7, Lee teaches (Fig. 3, Para 12-16 and 23-27) the first transistor (MN2) sets the voltage level of the specific node (Vc) to be equal to the second detection signal (Nb).
Allowable Subject Matter
6. 	Claims 2, 8-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 2, a search of prior art(s) failed to teach “the core circuit comprises: a fuse; and an internal circuit, wherein in response to the internal circuit receiving a driving signal via the input/output pad, the internal circuit generates a current according to the driving signal, and in response to the current passing through the fuse, the fuse is programmed”.
Regarding claim 8, a search of prior art(s) failed to teach “the control circuit further comprises: a second transistor coupled to the first transistor in parallel and setting the voltage level of the specific node according to the second detection signal, wherein in response to the first transistor being turned on, the second transistor is also turned on, and in response to the first transistor being turned off, the second transistor is turned off”.
Claims 9-10 are depending from claim 8.
Regarding claim 11, a search of prior art(s) failed to teach “the detection circuit comprises: a resistor coupled between the input/output pad and a first node; a capacitor coupled between the first node and the ground terminal, wherein a voltage level of the first node serves as the second detection signal; and an inverter inverting the second detection signal to generate the first detection signal”.
Claims 12-13 are depending from claim 11.
Regarding claim 14, a search of prior art(s) failed to teach “the detection circuit comprises: a capacitor coupled between the input/output pad and a first node; a resistor coupled between the first node and the ground terminal, wherein a voltage level of the first node serves as the first detection signal; and an inverter inverting the first detection signal to generate the second detection signal”.
Claims 15-16 are depending from claim 14.
Conclusion
7. 	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
8. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NUSRAT QUDDUS whose telephone number is (571)270-7921.  The examiner can normally be reached on M-TH 9AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THIENVU TRAN can be reached on (571) 270-1276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 






/NUSRAT QUDDUS/Examiner, Art Unit 2839                                                                                                                                                                                                        06/17/2021


/Nguyen Tran/Primary Examiner, Art Unit 2838